Citation Nr: 0900920	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  06-06 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for trauma to teeth numbers 7 and 8, for 
compensation purposes, has been received.  

2.  Whether new and material evidence to reopen a claim for 
service connection for an acquired psychiatric disability, 
other than post-traumatic stress disorder (PTSD), has been 
received.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his ex-wife

ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to 
September 1972.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 2005 rating decision in which the RO, inter 
alia, denied service connection for a skin condition of the 
entire body and blood clots, and denied reopening claims for 
service connection for trauma to the teeth and mixed type 
psychoneurosis with anxiety reaction, somatic reference, and 
situational reaction with immature personality.  In May 2005, 
the veteran filed a notice of disagreement (NOD).  In an 
October 2005 VA Form 21-4142 (Authorization and Consent to 
Release Information to the Department of Veterans Affairs 
(VA)), the veteran withdrew his claim for service connection 
for blood clots.  Consequently the claim for service 
connection for blood clots is not before the Board.  A 
statement of the case (SOC) regarding the claim for service 
connection for a skin condition of the entire body and the 
requests to reopen claims for service connection for trauma 
to teeth number 7 and 8 and an acquired psychiatric 
disability was issued in February 2006, and the veteran filed 
a substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in February 2006.

In August 2005, the veteran and his ex-wife testified during 
a hearing before a Decision Review Officer (DRO) at the RO; a 
transcript of that hearing is of record.  

In his February 2006 substantive appeal, the veteran 
requested a hearing before a Veterans Law Judge at the RO 
(Travel Board hearing).  However, in a substantive appeal 
filed in March 2006, he clarified that he wished to withdraw 
his previous hearing request, and indicated that he wanted a 
hearing before a Veterans Law Judge in Washington, DC.  In 
correspondence received in December 2006, the veteran 
reiterated that he wished to have his case heard at the Board 
in Washington, DC.  However, after issuance of the most 
recent SSOC regarding the claims on appeal, in December 2007, 
the veteran again submitted a Form 9 in which he clearly 
indicated that he did not want a Board hearing.  An 
additional Form 9, indicating that he did not want a Board 
hearing, was received in January 2008.  As such, the hearing 
request is deemed withdrawn.  See 38 C.F.R. § 20.702(e) 
(2008).  

In a May 2007 rating decision, the RO granted service 
connection for eczemoid dermatitis, and assigned an initial 
10 percent rating.  This constitutes a full grant of the 
benefit sought in regard to the claim for service connection 
for a skin disorder of the entire body.  

In December 2008, a Deputy Vice-Chairman granted the motion 
of the veteran's representative to advance this appeal on the 
Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 
2002) and 38 C.F.R. § 20.900(c) (2008).

The Board notes that, in a September 2006 rating decision, 
the RO denied service connection for PTSD.  The veteran did 
not file a NOD with that denial.  As such, the Board has 
characterized the veteran's request to reopen a claim for 
service connection for an acquired psychiatric disability as 
reflected on the title page.  

The Board notes that, in January 2008, subsequent to issuance 
of the most recent supplemental SOC (SSOC), the RO received a 
record of VA mental health treatment dated in December 2007.  
While this evidence was not accompanied by a waiver of RO 
consideration of the evidence, this evidence is not pertinent 
to the matter decided herein, and a remand of this matter for 
such consideration is unnecessary.  See 38 C.F.R. § 20.1304 
(2008).  

The Board's decision denying reopening the claim for service 
connection for trauma to teeth numbers 7 and 8, for 
compensation purposes, is set forth below. The matter of 
whether new and material evidence has been received to reopen 
a claim for service connection for an acquired psychiatric 
disability other than PTSD is addressed in the remand 
following the order.  This matter is being remanded to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran when further action, on his part, 
is required.  

As a final preliminary matter, the Board notes that the 
veteran was denied service connection for trauma to the teeth 
for compensation purposes in an April 1996 rating decision.  
In that rating decision, the RO specifically stated that 
service connection for outpatient dental treatment could be 
considered upon a request from the VA outpatient clinic of 
jurisdiction.  In November 2004, the veteran indicated that 
he was seeking service connection for trauma to the teeth.  
In a January 2005 statement, the veteran indicated that he 
wanted his teeth fixed.  The RO has not specifically 
addressed entitlement to service connection for trauma to 
teeth numbers 7 and 8 for VA outpatient dental treatment 
purposes.  However, a November 1999 record of VA treatment 
reflects that a consult had been received requesting 
evaluation for possible outpatient dental treatment.  The 
veteran's medical history and service-connection were 
reviewed, and it was determined that there was no eligibility 
for dental treatment.  This record of VA treatment indicates 
that the veteran was advised of this decision by letter; 
however, no such letter from the VA Medical Center (VAMC) has 
been associated with the claims file.  The Board is unable to 
ascertain from the claims file whether entitlement to 
outpatient dental treatment was adjudicated at the VAMC, and, 
if so, whether the veteran was provided notice of any adverse 
decision with information regarding his appellate rights.  In 
the absence of such information, along with evidence 
regarding whether the veteran timely disagreed with any 
adverse decision, a claim of entitlement to VA outpatient 
dental treatment is not before the Board at this time.  
However, as the veteran's January 2005 statement raises a 
claim for service connection for trauma to the teeth for VA 
outpatient dental treatment, this matter is referred to the 
RO for appropriate action.  

In addition, in a VA Form 21-4142 filed in August 2006, the 
veteran reported that he was appealing his case for service-
connected disability, and listed his conditions as a mental 
condition, a skin condition, teeth trauma, and blood clots.  
The Board finds that this communication from the veteran can 
be construed as a request to reopen his claim for service 
connection for blood clots.  It does not appear that the 
August 2006 request to reopen the claim for service 
connection for blood clots has yet been addressed by the RO.  
As such, this matter is not properly before the Board, and is 
thus referred to the RO for appropriate action.  In addition, 
in a September 2006 rating decision, the RO denied 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
cerebral vascular accident.  In a December 2006 statement, 
the veteran indicated that he was appealing his claims for 
blood clots and deep vein thrombosis, and would prove that 
the VA doctor was responsible for these two claims.  This 
statement appears to raise a claim for compensation under 
38 U.S.C.A. § 1151 for blood clots and deep vein thrombosis.  
These claims have not yet been addressed by the RO, hence, 
these matters are not properly before the Board and are also 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.  

2.  In an April 1996 rating decision, the RO denied service 
connection for trauma to the teeth for compensation purposes; 
although notified of the denial in an April 1996 letter, the 
veteran did not initiate an appeal.  

3.  No new evidence associated with the claims file since the 
April 1996 rating decision, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for trauma to teeth numbers 7 and 8 for 
compensation purposes, or raises a reasonable possibility of 
substantiating that claim.  


CONCLUSIONS OF LAW

1.  The April 1996 rating decision which denied service 
connection for trauma to the teeth for compensation purposes 
is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2008).

2. As evidence received since the April 1996 denial is not 
new and material, the criteria for reopening the claim for 
service connection for trauma to teeth numbers 7 and 8 for 
compensation purposes are not met.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  With respect to claims to reopen, the claimant 
must be notified of both the criteria to reopen a claim for 
service connection and to establish the underlying claim 
therefor.  Kent v. Nicholson, 20 Vet. App. 1 (2006).
 
VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in a January 2005 pre-rating letter, the RO 
informed the veteran that his claim for service connection 
for trauma to the teeth had been previously denied because 
the medical evidence did not show a dental disorder during 
military service for which compensation could be paid, that 
he had been notified of that denial in April 1996, and that 
he would need to submit new and material evidence to reopen 
his claim.  This letter included the definition of new and 
material evidence, and informed the veteran of what 
information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA.  
The January 2005 VCAA letter also requested that the veteran 
submit any pertinent evidence in his possession (consistent 
with Pelegrini and the version of 38 C.F.R. § 3.159 then in 
effect).  The April 2005 rating decision reflects the initial 
adjudication of the claim after issuance of the January 2005 
letter.  A June 2006 VCAA letter furnished to the veteran in 
conjunction with his claim for service connection for PTSD 
provided him with information pertaining to the assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations, consistent 
with Dingess/Hartman.  After issuance of the June 2006 
letter, and opportunity for the veteran to respond, the May 
and December 2007 SSOCs reflect readjudication of the claim.  
Hence, the veteran is not shown to be prejudiced by the 
timing of the latter notice.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in an SOC or SSOC, is sufficient to cure a timing 
defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of service 
treatment records and post-service VA and private treatment 
records.  Also of record and considered in connection with 
the appeal is the transcript of the veteran's August 2005 RO 
hearing, along with various statements submitted by the 
veteran and his representative and his wife, on his behalf.  
The Board also finds that no additional RO action to further 
develop the record is warranted. 

The Board notes that the record reflects that the veteran is 
in receipt of Social Security disability benefits.  The 
Social Security Administration (SSA) decision is not of 
record.  While the request to reopen the claim for service 
connection for an acquired psychiatric disorder is being 
remanded to obtain these records, there is no indication that 
these records are pertinent to the claim decided herein.  
Rather, during a July 1998 VA social work assessment, the 
veteran reported that he was let go from the church he was 
working at after he had a stroke, and stated that his doctor 
told him he could no longer work because of his health 
problems.  During a March 2005 VA examination, the veteran 
reported that he was not working due to a neurological 
condition.  There has been no argument that the SSA records 
are pertinent to the claim being adjudicated in this decision 
as to require that additional adjudication resources be 
expended to obtain these records.  See 38 U.S.C.A. 
§ 5103A(b),(c); Baker v. West, 11 Vet. App. 163, 169 (1998); 
Grivois v. Brown, 6 Vet. App. 136, 139 (1994); Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter decided herein, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

However, in the case of dental disabilities, compensation is 
only available for certain types of dental and oral 
conditions listed under 38 C.F.R. § 4.150, Diagnostic Codes 
9900-9916, such as dental disabilities that are the result of 
osteomyelitis or osteoradionecrosis; or due to the loss, 
malunion, or limited motion of the mandible, maxilla, ramus, 
condyloid process, or hard palate; or the loss of teeth due 
to loss of substance of the upper or lower jaw.  38 C.F.R. 
§ 4.150.  

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161.  38 U.S.C.A. § 1712; 38 
C.F.R. § 3.381(a). 
 
As noted above, in the April 1996 rating decision, the RO 
denied service connection for trauma to the teeth for 
compensation purposes because the veteran's claimed condition 
was not a disability for compensation purposes.  

The pertinent evidence of record at the time of the April 
1996 rating decision included the veteran's service treatment 
records, which reflect that the veteran was hit in the mouth 
in May 1971.  Teeth numbers 7 and 8 were evulsed and 
repositioned.  These teeth were again evulsed in April 1971 
and a wire splint was placed on teeth numbers 6 through 11.  

A January 1996 record of VA dental treatment reflects that 
tooth number 15 was extracted and the veteran was informed of 
severe generalized periodontal disease.  

Although notified of the RO's April 1996 denial in a letter 
in April 1996, the veteran did not initiate an appeal; hence, 
that decision is final as to the evidence then of record, and 
is not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  The veteran sought to reopen his previously denied 
claim for service connection for trauma to the teeth in 
November 2004.

Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. § 3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated 
by the regulation cited above, and by judicial case law, 
"new" evidence is that which was not of record at the time 
of the last final disallowance (on any basis) of the claim, 
and is not duplicative or "merely cumulative" of other 
evidence then of record.  This analysis is undertaken by 
comparing the newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial of the claim is the RO's 
April 1996 rating decision, which denied service connection 
for trauma to the teeth for compensation purposes.  
Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Pertinent medical evidence added to the claims file since 
April 1996 includes records of VA treatment from May 1995 to 
November 2007.  These records reflect that in June 1996, the 
veteran underwent composite splinting of teeth numbers 6 
through 9.  In April 1997, the veteran had a complete oral 
examination and was informed regarding his periodontal 
disease, with a guarded and hopeless prognosis for teeth 
numbers 7 and 8.  The dentist resplinted these teeth and the 
veteran was informed of his ineligibility for replacements.  
In July 1998, the veteran requested closing of the gap in his 
front teeth.  The dentist noted generalized severe 
periodontal disease and very poor dental hygiene and splinted 
the anterior incisors.  In August 1999, the veteran 
complained of bleeding gums, however, during treatment a few 
days later, he reported that the bleeding stopped when he 
began using Listerine.  In August 2003, the veteran 
complained of bleeding from the site of a tooth.  In October 
2003, he complained of a toothache, but stated that he could 
not afford to have his tooth pulled.  

During the August 2005 DRO hearing, the veteran reported that 
he received dental treatment in service and that the dentist 
in Waco had connected his teeth to the other teeth, but that 
they were rotting out in the middle.  In an October 2007 
letter, the veteran's wife reported that he had once bled 
from the mouth all night and the next morning.  

At the time of the August 1996 rating decision, there was no 
evidence of a compensable dental disability, as periodontal 
disease will be considered for service connection for 
outpatient dental treatment purposes only.  Similarly, the 
evidence associated with the claims file since the April 1996 
rating decision does not reflect that the veteran has a 
compensable dental disability.  While these records reflect 
treatment for teeth numbers 7 and 8, as indicated above, 
service connection for compensation purposes may not be 
established for missing or damaged teeth.  While service 
connection for loss of teeth can be established for 
compensation purposes if the loss is due to the loss of the 
body of the maxilla or mandible due to trauma or disease, 
such as osteomyelitis, pursuant to 38 C.F.R. § 4.150, 
Diagnostic Code 9913, the recent records of VA treatment 
reflect that the veteran has not lost teeth numbers 7 and 8.  
Moreover, evidence associated with the claims file since 
April 1996 does not reflect that the veteran experienced loss 
of body of the maxilla or mandible.  

The only other evidence associated with the claims file since 
the prior denial consists of the veteran's and his 
representative's assertions that he is entitled to service 
connection for trauma to the teeth.  However, the Board 
emphasizes that, as laypersons without the appropriate 
medical training or expertise, neither the veteran nor his 
representative is competent to render a probative opinion on 
a medical matter, to include the diagnosis of a specific 
dental disability.  See, e.g., Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Accordingly, where, 
as here, the claim turns on a medical matter, unsupported lay 
statements, even if new, cannot serve as a predicate to 
reopen a previously disallowed claim.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for service 
connection for trauma to teeth numbers 7 and 8, for 
compensation purposes, has not been received.  As such, the 
requirements for reopening the claim are not met, and the 
April 1996 denial of the claim remains final.  As the veteran 
has not fulfilled his threshold burden of submitting new and 
material evidence to reopen his finally disallowed claim for 
service connection for trauma to teeth numbers 7 and 8, for 
compensation purposes, the benefit-of-the-doubt doctrine is 
not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).  


ORDER

As new and material evidence has not been received, the 
request to reopen the claim for service connection for trauma 
to teeth numbers 7 and 8, for compensation purposes, is 
denied.  

REMAND

The Board finds that further RO action on the request to 
reopen the claim for service connection for an acquired 
psychiatric disability other than PTSD is warranted.  

Review of the claims file reveals that there may be pertinent 
Federal records outstanding.  In this regard, the Board notes 
that, during VA treatment July 1998, the veteran reported 
that he received SSI and in a September 2004 statement, he 
indicated that he could not live off Social Security 
disability alone.  During private mental health treatment in 
May 1996, the veteran reported that he could not work due to 
his medications, and that he planned to file for disability.  
During follow-up treatment later that month, the veteran 
reported that he had an appointment with the Social Security 
Administration (SSA).  The foregoing indicates records 
regarding the veteran's claim for SSA benefits may be 
pertinent to his request to reopen a claim for service 
connection for an acquired psychiatric disability other than 
PTSD; however, no records regarding claims for disability 
benefits with SSA have been associated with the claims file.  

While SSA records are not controlling for VA determinations, 
they may be "pertinent" to VA claims.  See Collier v. 
Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Hence, when VA is put on notice of the 
existence of SSA records, as here, it must seek to obtain 
those records before proceeding with the appeal.  See 
Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 
(1992).  Thus, the RO should obtain and associate with the 
claims file a copy of any SSA decision regarding a claim for 
disability benefits pertinent to the claim remaining on 
appeal, as well as copies of all medical records underlying 
that determination, following the current procedures 
prescribed in 38 C.F.R. § 3.159(c) with respect to requesting 
records from Federal facilities. 

The RO should also obtain and associate with the claims file 
all outstanding VA medical records.  The claims file 
currently includes outpatient treatment records from the 
Central Texas Healthcare System dated from May 1995 to 
December 2007.  The Board emphasizes that records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file. 
 See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must 
obtain any outstanding records of pertinent treatment from 
the Central Texas Healthcare System, to include the Waco and 
Temple VAMCs, following the current procedures prescribed in 
38 C.F.R. § 3.159(c) as regards requests for records from 
Federal facilities. 

In addition, the Board finds that additional RO action is 
needed to comply with the notification requirements of the 
VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  
The Court has held that, with respect to a request to reopen 
a previously denied claim, the VCAA requires VA to look at 
the bases for the denial in the prior decision and to respond 
with a letter describing the evidence necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Kent, 20 Vet. App. 1.

In this case, in a September 1983 rating decision, the RO 
denied service connection for mixed type psychoneurosis with 
anxiety reaction, somatic reference, and situational reaction 
with immature personality.  In the April 1996 rating 
decision, the RO found that new and material evidence had not 
been submitted sufficient to reopen the claim for service 
connection for a nervous condition.  Although notified of the 
RO's April 1996 denial in a letter in April 1996, the veteran 
did not initiate an appeal; hence, that decision is final as 
to the evidence then of record, and is not subject to 
revision on the same factual basis.  See 38 U.S.C.A. § 
7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

A November 2004 VCAA letter informed the veteran that his 
claim for service connection for mixed type psychoneurosis 
with anxiety reaction, somatic reference, and situational 
reaction with immature personality was previously denied in a 
rating decision of which the veteran was informed in October 
1983.  However, as indicated above, the previous final denial 
of the veteran's claim was the April 1996 rating decision.  

Therefore, to ensure that all due process requirements are 
met, the RO should, through VCAA-compliant notice, give the 
veteran another opportunity to present additional information 
and evidence pertinent to the claim remaining on appeal, 
notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
In addition to providing the definition of new and material 
evidence (as in effect since August 29, 2001) and notice of 
the basis(es) for the prior denial of the claim in the April 
1996 rating decision, the RO should provide information as to 
what evidence is needed to establish the claim, on the 
merits.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the SSA a 
copy of any decision(s) regarding the 
veteran's claim for disability benefits 
pertinent to the claim remaining on 
appeal, as well as copies of all medical 
records underlying those determinations.  
In requesting these records, the RO 
should follow the current procedures of 
38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.  

2.  The RO should obtain from the Central 
Texas Healthcare System, to include the 
Temple and Waco VAMCs, all records of 
psychiatric evaluation and/or treatment 
of the veteran, since December 2007.  The 
RO must follow the procedures set forth 
in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

3.  The RO should furnish to the veteran 
a VCAA-compliant notice letter regarding 
the claim remaining on appeal.  This 
letter must explain what type of evidence 
is needed to reopen the claim for service 
connection for an acquired psychiatric 
disorder other than PTSD (in light of the 
basis(es) for the prior denial of the 
claim in the April 1996 rating decision) 
as well as what is needed to establish 
the underlying claim for service 
connection.  

The RO should request that the veteran 
provide information and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim remaining on appeal.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

4.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim 
remaining on appeal in light of all 
pertinent evidence and legal authority.  

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).  The RO is also reminded that 
this appeal has been advanced on the Board's docket.



______________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


